 356DECISIONS OF NATIONAL LABOR RELATIONS" BOARD3.Within 10 days from the date of this Decision and Determinationof Dispute, the Respondents named above shall notify the RegionalDirector for Region 27, in writing, whether they will or will not re-frain from forcing or requiring the Employer, by means proscribedby Section 8(b) (4) (D), to assign the work iri dispute to carpenters.rather than lathers.'International Printing Pressmen and Assistants'Union of NorthAmerica and Albany Printing Pressmen and Assistants' UnionNo. 23and J.R.Condon & Sons, Inc.'CaseNo. 3-CD-111. Au-gust 18, 1964DECISION AND DETERMINATION OF DISPUTEThis is a proceeding under Section 10 (k) of the Act, following acharge filed by J. R. Condon & Sons, Inc., herein called the Company,alleging that International Printing Pressmen and Assistants' Unionof North America and Albany Printing Pressmen and Assistants'Union No. 23, herein called Pressmen, had violated Section 8(b) (4)(D) of the Act.Pursuant to notice, a hearing was held before Hear-ing Officer Arthur E. Neubauer on March 25, 26, and 27 and April 2and 3, 1964.The Company; the Pressmen; Albany TypographicalUnion No. 4, International Typographical Union, AFL-CIO, hereincalled Local 4, ITU; and Albany, Troy and Vicinity Stereotypers'and Electrotypers' Union No. 28, International Stereotypers' and Elec-trotypers' Union of North America, AFL-CIO, herein called Stereo-typers,2 appeared at the hearing and were afforded full opportunity tobe heard, to examine and cross-examine witnesses, and to adduce evi-dence bearing on the issues.The rulings of the Hearing Officer madeat the hearing are free from prejudicial error and are hereby affirmed.Thereafter, all parties filed briefs before the Board.Pursuant to the provisions of Section 3(b) -of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Leedom, Fanning, and Brown].Upon the entire record in this case, the Board makes the followingfindings :1.The businessof the CompanyThe partiesstipulatedthat J. R. Condon & Sons, Inc., a New Yorkcorporation,has itsprincipal office and sole place of businessat Albany,New York, whereit is engaged in the business of commercial and news-1The name of the Company appears as amended at the hearing.2 Local 4, ITU, and theStereotypers are partiesto the dispute.The InternationalTypographical Union, AFL-CIO,herein calledITV, intervenedon the basis of its local's.being a party to the dispute and participated jointly with Local 4.148 NLRB No. 39. INTERNATIONAL PRINTING PRESSMEN, ETC.357paper printing,all for other firms;that its annual gross volume ofbusiness exceeds $1 million; and that it annually purchases and re-ceives goods from directly outside the State of New York valued inexcess of$50,000.We find that the Companyis engaged in commercewithin the meaning of Section 2(6) and (7) of the Act, and that itwill effectuate the policies of the Act to assert jurisdiction herein.2.The labor organizations involvedThe parties stipulated, and we find, that the Pressmen, Local 4, ITU,and the Stereotypers are labor organizations within the meaning ofSection 2 (5) of the Act.'3.The disputeA., The work in dispute; background factsThe disputed work which gave rise to this proceeding concerns allwork related to offset platemaking, including camera operation, dark-room work, stripping and opaquing,and platemaking,which is per-formed in connectionwith theCompany's offset printing of news-papers.About 48 percent of the Company's gross volume of businessis the printing of monthly and weekly newspapers,and the remainderis largely job work,such as the printing of letterheads,booklets, andbrochures.It is only the newspaper portion of the Company's opera-tions thatis affectedby thenew process.Prior to the change which gave rise to this dispute,the newspaperswere printed by a letterpress process.Under this process, the com-posing room employees,represented by Local 4,ITU, performed thenecessary typesetting,made up the page forms,and then locked thetype in a chase to maintain the type in a rigid, upright position.Em-ployees represented by the Stereotypers wouldthen roll a mat fromimperfections were removed, and Fairchild cuts were made and in-serted in the plate.This latter machine made reproductions of pho-tographs or proofs of other printed materials on a plastic surface.The completed page cast was delivered to employees represented bythe Pressmen, who set the plates on a rotary newspaper letterpressand printed the newspapers.On October 3, 1963, in order to meet competition, the Companysigned a contract for the purchase of a Goss Urbanite Offset Press,which is a web offset press.Under the offset method, instead of using-raised type for the plate,- a smooth aluminum plate of photographedprint is utilized.Under the new process, as before, 'the employeesrepresentedby Local .4, ITU,would set 'the type,make up a reproduc-tion proof, and then perform a "paste-up operration,',"'which involvesthe pasting on of ads, picture proofs, other printed matter, and black 358DECISIONSOF NATIONALLABOR RELATIONS BOARDpatches where other pictures will be inserted after the camera opera-tion.The dispute arises over work done at the next step, when thecomplete reproduction proof is sent to the camera and platemakingroom.Under the Company's present assignment, employees in thePressmen's unit place the reproduction proof into the camera, takea photograph, and develop the film.These employees then addanyelements previously omitted, primarily negatives or half-tones ofglossy pictures and of printed matter, and any necessary opaquingand stripping is done.3When the negative is completed, they use aplate-burning and a developing machine to burn the negative onto asensitized aluminum plate, which is the offset printing plate.Theentire time required to perform this disputed work is approximately20 hours per week, although the Company's estimates, at the time ofthe hearing, were not- certain because of its limited experience withthe new process.The plate is then taken to another building wherethe customary printing operation is performed by the Pressmens'unit.Prior to the change the'e Company employed 38 typographers,3 stereotypers, and 8 pressmen.After the change it employed thesame number of typographers, no stereotypers, and 12 pressmen.By letters to the three Unions, dated January '6, 1964, the Companyassigned all; work up to operation of the camera to employees rep re-sented by Local 4,ITU; it assigned all work from and including thecamera to the final printing to employees represented by the Press-members in the unit represented by the Pressmen in order to preventthe layoff of, any men.Two days thereafter Local 4, ITU, informedthe Company that it considered the assignment a violation of thejurisdictional clause of their agreement and that it was,askirig the ITUto declare a "lockout.'?' 'The', Company then petitioned the Statecourts for an order compelling arbitration, and 'thereafter Local 4,ITU, indicated it was willing to arbitrate.On February 6, 1964, thePressmen's Union informed the Company that if it proceeded toarbitration with Local 4, ITU, the Pressmen would call a strike, andPressmen also informed its members of this decision.On the nextday the Company filed the charge, in this case against the Pressmen,alleging violations of Section '8(b) (4) (i) and '(ii) (D)'.,On March 1, 1964, the Company changed to the new process, puttinginto effect,the assignments announced in its letters of January 6.As a result of the arbitration proceedings, an award was made onMarch 11, 1964, declaring that the assignment by the Company wasin violation of its contract with Local 4, ITU.The Company peti-a Opaquing is the touching up of the plate negative to correct scratches or other defectsI. the negative,Stripping involves the positioning of negatives so that four pages of anewspaper+will be centered on one offset plate. INTERNATIONAL PRINTINGPRESSMEN,ETC.359tioned the Supreme Court of the State of New York foran ordersetting asidethe award-,-but on June 10, 1964, the court enteredjudgment enforcing the award 4Although;. the' other Unions hereinreceivednotice of, the arbitration proceeding, only Local 4, ITU, andthe Companywereparties to that proceeding.'B. Contentions of the partiesThe Company and the Pressmen are satisfied with the .work assign-ment, which gives all the work in dispute to the employees representedby the Pressmen, and contend that' it should be upheld.Local 4,ITU, claims all work from and including the camera up to, but notincluding, the platemaking.The Stereotypers claims all the workfrom and including the camera to the completed platemaking.Eachof the Unions contends,inter alia,that its contract with ,the Companycovers the disputed work..C. Applicability of the statute,The charge, which was duly investigated by the Regional Director,alleges a vviolation of Section.8 (b) (4) (D) of, the Act.The RegionalDirector-was satisfied Ripon the-,basis of-such. investigation,that ,therewas reasonable' cause to believe, that a 'violation had 'been. committed'and.'-directed that a-hearing be held-in accordance -with Section 10,(k)of the Act. r, Although employees represented -by the Pressmen arecurrently assigned'the-disputedtoffset printing preparatory work,. thecreated-the Pressmen's fear of a- reassignment and occasioned. its threatto^strike. --The fact,thatthe arbitration, award favored Local',4, ITU,could-only serve to substantiate the above-mentioned apprehension.'Accordingly, on the_ basis of the entire record,, we, find that there isreasonable cause to believe that a violation of the Act has occurred andthat the dispute is properly before the Board for determination. , ,* On July 13, 1964, Local 4, ITU, moved to reopen the instant record to receive into'evidence the State court's decision,order, and judgment enforcing the arbitrator's, award.Copies,of said motion were duly,served on all other, parties herein, but.no opposition; tosuch, motion has been filed.Accordingly,the aforesaid documentsare herebyreceivedinto evidence and made a part of the record herein.5Because neither the Stereotypers nor the Pressmen consented to or participated In -thearbitration proceeding,the award cannot bindthem.We haveconsidered the arbitrationaward only for the limited purpose of interpreting Local 4's contract with the Company.New Orleans Typographical Union No..17, International Typographical.Union, AFL-CIO(E: P. Rivas—Inc.),147 NLRB 191;,Philadelphia Typographical Union,Local No. 2.(Philadelphia Inquirer,Division of Triangle Publications,Inc.,141 NLRB 36, 41,footnote 7.Further,,under the circumstances,here, the court's action enforcing the award does not,bind the Board or require the Board to give any different,effect to the award. SeeCareyv.Westinghouse Electric Corp.,375 U.S. 261, 271-272.9 Philadelphia TypographicalUnion,;Local-.No. 2(Philadelphia Inquirer, Division ofTriangle Publications,Inc.),142 NLRB,36, 40. 360DECISIONS OF NATIONAL LABOR RELATIONS BOARDD. Merits of the disputeSection 10 (k) of the Act requires the Board to make an affirmativeaward of disputed work after giving due consideration to the variousrelevant factors, and as the Board has stated, its determination, in ajurisdictional dispute case is an act of judgment based upon commonsense and experience and a balancing of such factors? In this casethe factors discussed below are determinative.1.Provisions of collective-bargaining agreements:The most com-pelling feature of this case is the labor agreements between the Com-pany and each of the three Unions. It is clear that the Pressmen'scontract with the Company s was intended to cover offset preparatorywork.Thus, it provides that :It is understood that the jurisdiction of this contract extendsover all printing presses including offset and letterpress printingpresses and associated devices,all work in connection with offsetplatemaking, including camera operation, all darkroom work,opaquing, and platemaking.[Emphasis supplied.]This constitutes a specific assignment of the disputed work to thePressmen, prior to the time at which the dispute herein arose.Wefind no merit in the contentions of Local 4, ITU, and of the Stereo-typers that their contracts also cover, at least in part, the disputedwork, and that therefore they are entitled to the work covered by theircontracts.In the alternative the two Unions argue that all three con-'tracts touch upon the specific work in dispute, andhence, none of themcan be controlling.. .Local 4's contract clearly refers to the steps prior to the use of anoffset camera and specifies that Local 4's jurisdiction is ended whensuch preliminary paste-makeup of the reproduction proof is com-pleted.9It should be noted that such preliminary paste-makeup was7N.L R.B. v. Radio d Television Broadcast Engineers Union, Local1212, IBEW, AFL-CIO (ColumbiaBroadcasting System),364 U.S. 573;International Association of Ma-chinists,Lodge No.1743,AFL-CIO (J.A. Jones Construction Company),135 NLRB1402, 1411.8 TheCompany isa member of a multiemployer bargaining association,which wasclearlyauthorizedto reach an agreement on behalf of the CompanyThe current contract be-tween theassociationand the Pressmen has been honoredby the Companysince its execu-tion in November' 1962.eLocal 4's contract provides in relevant part*Jurisdiction of the Union and the appropriate unit for 'collectivebargaining is de-fined as including all composingroom worksuch as . . . operators of all photo-typesettingmachines...employeesengaged in processingthe product (either paperor film)of photo-typesetting machines, including development; proofing, correcting,waxing, andmakeup ;and employees engaged tin paste-makeup with reproductionproofsand/or the product of photo-typesettingmachines.Paste-makeup is the assem-bly and makeup of the completed copyfor the camera used in the plate-makingprocess,includingwaxing orpastinginto positionon.fiats'of all type,reproductionproofs, art work, photostats, product of photo-typesettingmachines, photographs,illustrations,and hand-lettered illustrative"border and decorative material'; 'pen- INTERNATIONAL PRINTINGPRESSMEN, ETC.361not performed at the Company's plant prior to'the adoption of the newprocess. -The Stereotypers'agreement'lo refersto types of work involved inletterpress operations and does not mention offset printingoperations.Although it might be construed to be broad enough to cover all plate-making performed at the Company's plant, there is no doubt that theprovision contemplated only the traditional casting of a hot metal plateused in the letterpress process and did notencompasssuch matters ascameraoperation, darkroom work, or stripping and opaquing.There-fore, we conclude that the Stereotypers has no contract claim to thedisputed work.2.Efficiency and economy of operation:The work in dispute isintegrated in nature. It is all performed in one room.Because ofthe-somewhat delicate nature of the negative and of the aluminumplate, it is necessary to perform the entire process in the shortestpossible time.As noted above, with three or four employees simul-taneously performing, on an assembly line basis, the various stagesinvolved in the preparation of the plates, the entire operation requiresapproximately 20 hours per week.Most of the newspaper printingis done on only 3 days of the week, and most of the plates are madeon a single day; therefore, it is more efficient' for the Company to beemployees that have sufficient -duties to perform during an entire.week. In the Company's plant the typographers and the pressmen aresuch groups, whereas the stereotypers are not.An assignment ofthe disputed work to stereotypers would result in their working onlypart-time.Local 4, ITU, does not assert any claim to the actualplatemakin , but it' is difficult to sever this portion of the disputedruling, photoproofing,correction,alteration and imposition of the completed copy forsaid camera.The aforementioned photostats,[sic]photographs will be used in paste-makeup when they canbe soused without sacrifice of quality or duplication of effort.Paste-makeup copy mustbecomplete and ready for the camera used in the plate-makingprocessbeforebeingsent to any other department.-No employer shall make any other contract covering any of the above work, espe-ciallyno contract using the word "stripping"to cover any of the work above-,mentioned.[Emphasis supplied.]to Although the Stereotypers'contract with the Company expired on February 28, 1964,no party denies that this contract is a relevant consideration in this case.Furthermore,the Company-made its work assignment at a time when the contract was still in effect.It provided in relevantpart:--Allworkin the plate-making departments,other than janitor or clerical work—necessary for the production of newspapers and other printed matter...shall be,done [by] journeymen and apprentice members of the UnionThe operation of all'stereotype machinery,including all autoplate machines or similar machines and theirshavers, trimmers,[and] coolers,the complete operation of all color work and theentire operation of all work connected with the Fairchild machine or similar equip-ment including Dycril plate processes,shall be done by members of this'Union.It isagreed that no work which properly belongs in the plate making departments shallbe assigned to any other department,except that the widening of mortises in plateswhichhave been finished in the platemaking department, may be done by others.[Emphasis supplied ] 362DECISIONS OF NATIONAL LABOR RELATIONS BOARDwork from the integrated operation. In addition, it is possible thata division of the functions might result in separate supervision ofdifferent aspects of,an integrated, process. , On the other hand, by itsassignment of the disputed work to pressmen, the Company is,ableto have the work done under a.single supervisor who, can coordinatethe various steps, and it can use, these employees in the operation of .its presses when there is no offset preparatory work-,to be performed.Therefore, on the basis of the integrated nature of the offset prepara-tory work and of the most efficient operation of the Company's plant,we conclude that the Pressmen asserts the most compelling claim.3.Prior practice in the shop:Prior to the change which gives riseto the dispute in this case, employees represented by the Pressmenoperated small offset presses and performed the offset preparatorywork of opaquing and stripping. There was no camera involved inthis work; instead, the Company had the negative prepared outsideits plant.Although the other two unions were not aware of thispractice, and although the work was performed on only a small scale,it is nevertheless an element to be considered, and it is significantherein because some of the employees represented by the Pressmenare qualified to perform at least part of the work in dispute.4.Other. considerations:Other factors usually considered by theBoard in cases involving jurisdictional disputes provide little assist-ance in determining the instant dispute.None of the Unions involvedin this case has been certified.The parties generally conceded thatthere is little similarity between prior work and the disputed work,primarily because of the use of the camera and darkroom.None ofthe members of the Unions were trained to operate this camera, andonly because of the prior practice mentioned above were any of theemployees skilled in any of, the aspects of offset preparatory work.However, all three unions maintain local schools at which they pro-vide the necessary training for their members in the operation of thecamera and in related offset preparatory work, and'the ITU and thePressmen also maintain national training schools that have coursesin offset work. There is no loss of jobs in this case. The traditionaljurisdictions of the three unions provide no sure guidance in deter-mining which is most entitled to the disputed work, since the partic-ular camera process used by the Company in connection with its offsetpreparatory work is a relatively recent development in the field ofoffset printing.Finally, although there was considerable testimonyas to industry and area practice, we cannot give much weight to thisconsideration because, due to the recent development of this operation,no definite pattern has developed. BRUNS GARAGE, INC.363E. ConclusionUpon consideration of all the pertinent factors in this case, andwith particular emphasis being placed upon the terms of the variouscollective-bargaining agreements covering the work in dispute, theintegrated nature of the work and its most efficient operation, andthe prior practice at the plant, we shall not disturb the Company'sassignment of the disputed work to employees represented by thePressmen's Union.Accordingly, we shall determine the existing juris-dictional dispute by awarding the offset preparatory work of cameraoperation, darkroom work, opaquing and stripping, and platemakingto the pressmen, represented by the Pressmens' Union, rather than thecompositors, represented by Local 4, ITU, or the stereotypers, rep-resented by the Stereotypers' Union. In making this determination,we are assigning the work in question to employees represented bythe Pressmen's Union, and not to the Pressmen's Union or its members.,Our present determination is limited to the particular controversywhich gave rise to this proceeding.DETERMINATION OF DISPUTEUpon the basis of the foregoing findings, and upon the entire recordin this proceeding, the Board makes the following determination ofdispute, pursuant to Section 10(k) of the Act:Pressmen employed by the Company who are represented by Al-bany Printing Pressmen and Assistants' Union No. 23, InternationalPrinting Pressmen and Assistants' Union of North America, are en-titled to perform the offset preparatory work of camera operation,darkroom work, stripping and opaquing, and platemaking which isperformed in connection with newspaper work at the Company's plantin Albany, New York.Bruns Garage,Inc.andInternational Union, United Automobile,Aerospace and Agricultural Implement Workers of America,AFL-CIO,and its Local443.Case No. 30-CA-17 (formerly13-CA-5598).August 19, 1964DECISION AND ORDEROn December 4,1963, Trial Examiner Frederick U. Reel issued hisDecision in the above-entitled proceeding, finding that the Respondenthad engaged in and was engaging in certain unfair labor practiceswithin the meaning of the Act and recommending that it cease and148 NLRB No. 42.